Citation Nr: 0836573	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-12 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for a left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to October 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Pittsburg, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application to reopen previously denied claims of 
entitlement to service connection for a back disability and a 
left knee disability for failure to submit new and material 
evidence.

The Board notes that in June 2003 and March 2004 the veteran 
filed claims for an evaluation in excess of 10 percent for 
his service-connected right knee disability.  A notation 
dated in August 2004, however, shows that the veteran 
contacted the RO to cancel a VA joints examination and to 
withdraw his claim for an increased rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action is necessary on the claims for whether new and 
material evidence was received to reopen claims for 
entitlement to service connection for a back disability and a 
left knee disability.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

Information concerning the VCAA was provided to the appellant 
by the RO in two letters dated in August 2003.  These letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist him in completing his claims and 
identified the appellant's duties in obtaining information 
and evidence to substantiate his claims.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the VCAA notice letter dated in August 2003 that 
pertains to the veteran's claim for service connection for a 
back disability shows that the RO failed to discuss the bases 
for the denial of compensation in the July 1979 and 
subsequent rating decisions and failed to provide the 
information that is necessary to establish entitlement to the 
underlying claim for service connection for a back 
disability.  A review of the VCAA notice letter dated in 
August 2003 that pertains to the veteran's claim for service 
connection on a direct or secondary basis for a left knee 
disability shows that the RO failed to discuss the bases for 
the denial of compensation in the July 1979 rating decision.  
To correct these inadequacies, the veteran should be provided 
with a proper notice letter that addresses his application to 
reopen claims for service connection for a back disability 
and a left knee disability and that complies with the Court's 
holding in Kent.

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in August 
2006.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO is to provide the appellant 
a corrective VCAA notice that explains the 
bases for the prior denials of service 
connection, explains what constitutes new 
and material evidence, describes the 
information that is necessary to establish 
entitlement to the underlying claims, and 
specifically identifies the type of 
evidence necessary to satisfy the element 
of the underlying claims that was found 
insufficient in the previous July 1979 or 
subsequent denials, in accordance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The veteran must be given an adequate 
opportunity to respond.

2.  Thereafter, RO must readjudicate the 
issue of whether new and material evidence 
was received to reopen a claim for 
entitlement to service connection for a 
back disability and a left knee 
disability.  If any benefit sought on 
appeal remains denied, issue an SSOC to 
the appellant and his representative that 
shows consideration of all additional 
pertinent evidence.  The appellant and his 
representative should be given an 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




